MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Jul 06 2017, 7:55 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                    Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Anthony S. Churchward, PC
Fort Wayne, Indiana                                      Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

April M. Camos,                                          July 6, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A05-1610-CR-2492
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D06-1503-F2-6



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1610-CR-2492 | July 6, 2017         Page 1 of 8
[1]   April M. Camos appeals her seventeen-year aggregate sentence for one count of

      Level 2 felony dealing in cocaine or narcotic drug, 1 four counts of Level 4

      felony dealing in cocaine or narcotic drug, 2 and one count of Level 6 felony

      maintaining a common nuisance. 3 Camos argues her sentence is inappropriate

      based on her character and the nature of her offenses. We affirm.



                                Facts and Procedural History
[2]   On October 1, 2014, a confidential informant (“CI”) working with Detective

      Gutierrez of the Fort Wayne Police Department went to the home of Camos’

      boyfriend, Thomas Perez, to buy cocaine. Camos measured out 1.4 grams,

      which Perez handed to the CI. Again, on October 9, 2014, the CI returned to

      Perez’s home where Camos measured out 1.4 grams of cocaine, which Perez

      sold to the CI. Later that day, Detective Gutierrez presented the CI with a six-

      person photo array from which the CI positively identified Perez as the man

      who sold the CI cocaine. Detective Gutierrez conducted a background check

      on Perez and discovered Camos listed as a possible associate.


[3]   On October 31, 2014, Detective Gutierrez presented the CI with a six-person

      photo array that included a photograph of Camos. The CI positively identified

      Camos as the person who assisted Perez during the two cocaine sales. On



      1
          Ind. Code § 35-48-4-1(e) (2014).
      2
          Ind. Code § 35-48-4-1(c) (2014).
      3
          Ind. Code § 35-48-4-13 (2014).


      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-CR-2492 | July 6, 2017   Page 2 of 8
      November 7, 2014, the CI arranged to meet Camos to buy directly from her. At

      the agreed location, Camos entered the CI’s car and sold the CI 1.2 grams of

      cocaine. On December 3, 2014, Camos pulled from her bra a bag containing

      2.2 grams of cocaine, which, as before, she handed to Perez to sell to the CI.

      On January 29 and February 12, 2015, the CI performed two more controlled

      cocaine buys at which Camos was present.


[4]   Finally, on March 6, 2015, the Fort Wayne Police Department executed a

      search warrant on Camos’ apartment. Police found approximately 5.5 grams of

      cocaine, a digital scale with cocaine residue, various other drug paraphernalia,

      Camos’ Indiana identification card, and mail addressed to Camos. Camos’

      apartment is approximately 264 feet from Horizon Christian Academy, a

      school for grades Pre-Kindergarten through twelve. School was in session

      during the February 12 cocaine deal and the March 6 search warrant execution.

      Officers arrested Camos and read her Miranda rights to her. She subsequently

      admitted dealing cocaine in the months prior to her arrest and being a minimal

      cocaine user.


[5]   Camos was charged with one count of Level 2 felony dealing in cocaine, four

      counts of Level 4 felony dealing in cocaine, and one count of Level 6 felony

      maintaining a common nuisance. On March 30, 2015, she pled guilty to all

      charges in exchange for acceptance into the drug court diversion program, for

      which successful completion would result in dismissal of all charges.




      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-CR-2492 | July 6, 2017   Page 3 of 8
[6]   During Camos’ time in the diversion program, she committed several program

      violations that “were not conducive to her recovery.” (Sent. Tr. at 8.) These

      violations included: testing positive for alcohol on one occasion, testing positive

      for cocaine on one occasion, giving a diluted urine sample, missing three drug

      screens, and being dismissed from two transitional living facilities. Program

      violations resulted in Camos being sanctioned with community service, an

      essay, and on multiple occasions, jail time. Eventually, Camos was dismissed

      from participation in the diversion program for failing to follow the program’s

      rules.


[7]   At her sentencing hearing on September 27, 2016, Camos presented several

      mitigating factors: her lack of criminal history, her early introduction to drug

      use, her compliance with some of the diversion program rules, her sobriety for

      nearly eleven months, her three dependent children, her full-time employment

      during most of the program, and her acceptance of responsibility for her

      actions. In addition, Camos expressed her remorse for not complying with the

      program’s rules, and she thanked the court for her opportunity, stating “I’m

      disappointed in myself for not completing your program, because . . . that was

      something I really wanted was to finish this [sic] and I didn’t.” (Id. at 10.)

      Aggravating factors included the nature and circumstances of her offenses and

      her failure to rehabilitate. She was sentenced to seventeen years for the Level 2

      felony, six years for each of the Level 4 felonies, one year for the Level 6 felony.

      All sentences were ordered served concurrently for an aggregate sentence of




      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-CR-2492 | July 6, 2017   Page 4 of 8
      seventeen years, with ten years executed, seven years suspended, and two years

      on probation.



                                   Discussion and Decision
[8]   Camos argues her sentence is inappropriate under Indiana Appellate Rule

      7(B). 4 Under Appellate Rule 7(B), we may revise a sentence if, after due

      consideration of the trial court’s decision, we find the sentence inappropriate in




      4
       In the midst of her argument based on Appellate Rule 7(B), Camos suggests the trial court found improper
      aggravators. However, the finding of aggravators is an issue we review for an abuse of discretion and is an
      argument distinct from the appropriateness of a sentence under Appellate Rule 7(B). King v. State, 894
      N.E.2d 265, 267 (Ind. Ct. App. 2008) (“As our Supreme Court has made clear, inappropriate sentence and
      abuse of discretion claims are to be analyzed separately.”). Under Ind. Appellate Rule 46(A)(8), Camos’
      mention of improper aggravators is inadequate to constitute the cogent argument required to avoid waiver of
      an issue on appeal. See Price v. Review Bd. of Ind. Dept. of Workforce Dev., 2 N.E.3d 13, 16-17 (Ind. Ct. App.
      2013) (Appellant’s lack of cogent argument waived claim for appellate review). Accordingly, Camos has
      waived any such argument. See id. at 16. Waiver notwithstanding, any such argument would have been
      unsuccessful.
      Camos argues the trial court erred in finding aggravating circumstances surrounding Camos’ offenses. “The
      trial court must enter a statement including reasonably detailed reasons or circumstances for imposing a
      particular sentence.” Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g 875 N.E.2d 218
      (2007). We review those findings for an abuse of discretion. Id. Here the trial court found as aggravators the
      nature and circumstances of the crimes and Camos’ failed efforts at rehabilitation through the drug court
      program, and those aggravators are supported by the record. As for circumstances of the crimes, Camos sold
      and helped sell cocaine multiple times to a CI, and she admitted she had been dealing cocaine in the few
      months prior to her arrest and was a minimal cocaine user. Regarding her failed efforts at rehabilitation,
      Camos was given multiple opportunities during the diversion program to correct her behavior and “get [her]
      life together.” (Sent. Tr. at 11.) As the aggravators were “reasonable, probable, and actual deductions to be
      drawn” from the record, we see no abuse of discretion in the finding of those aggravating circumstances. See
      Smith v. State, 929 N.E.2d 255, 258 (Ind. Ct. App. 2010) (trial court did not abuse its discretion when
      aggravators supported by the record), trans. denied.
      Camos also argues the trial court did not give proper mitigating value to her lack of criminal history, her plea
      of guilty, or her expressed remorse. “The relative weight or value assignable to reasons properly found or
      those which should have been found is not subject to review for abuse.” Anglemyer, 868 N.E.2d at 491.
      Accordingly, we cannot review for abuse of discretion the weight the trial court gave to these mitigating
      factors put forward by Camos.



      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-CR-2492 | July 6, 2017                  Page 5 of 8
      light of the nature of the offense and the character of the offender. Anglemyer v.

      State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g 875 N.E.2d 218 (2007).

      We consider not only the aggravators and mitigators found by the trial court,

      but also any other factors appearing in the record. Johnson v. State, 986 N.E.2d

      852, 856 (Ind. Ct. App. 2013). We defer to the trial court’s decision, and our

      goal is to determine whether the defendant’s sentence is inappropriate, not

      whether some other sentence would be more appropriate. Conley v. State, 972

      N.E.2d 864, 876 (Ind. 2012), reh’g denied. Camos, as the defendant, bears the

      burden of demonstrating her sentence is inappropriate. See Childress v. State, 848

      N.E.2d 1073, 1080 (Ind. 2006).


[9]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer, 868 N.E.2d

      at 494. The advisory sentence for a Level 2 felony is 17½ years, with the range

      being 10 to 30 years. Ind. Code § 35-50-2-4.5 (2014). For a Level 4 felony, the

      advisory sentence is 6 years, and the range is 2 to 12 years. Ind. Code § 35-50-

      2-5.5 (2014). The advisory sentence for a Level 6 felony is 1½ years, with a

      range of 6 months to 3 years. Ind. Code § 35-50-2-7 (2014). For her Level 2

      felony, Camos was sentenced to seventeen years, which is less than the advisory

      for a Level 2 felony. She received the six-year advisory sentence for each Level

      4 felony, and she received one year for her Level 6 felony, which is below the

      advisory for Level 6 felony. Because the court imposed concurrent sentences,

      Camos received an aggregate sentence that is shorter than the advisory sentence

      for her most-serious offense. In light of the fact that her offenses involved

      Court of Appeals of Indiana | Memorandum Decision 02A05-1610-CR-2492 | July 6, 2017   Page 6 of 8
       multiple cocaine sales to a CI, including one within approximately 264 feet of a

       school around noon on a school day, we see nothing inappropriate about her

       seventeen-year sentence.


[10]   Regarding Camos’ character, the trial court noted her lack of prior criminal

       history, her guilty plea, and her expressed remorse for not completing the

       diversion program. When considering the character of the offender, one

       relevant fact is the defendant’s criminal history. Johnson, 986 N.E.2d at 857.

       The significance of criminal history varies based on the gravity, nature, and

       number of prior offenses in relation to the offense. Id. Camos’ convictions for

       dealing cocaine are her first convictions, but she admitted using illegal drugs

       since she was a teenager. While the trial court acknowledged her lack of prior

       criminal history, the trial court also noted her failure to correct her behavior

       despite being given multiple opportunities in the diversion program.


[11]   Camos possessed and sold drugs near a school, during a time when children

       were likely to be attending. She chose to continually break the diversion

       programs rules and failed to be rehabilitated. While this proceeding produced

       her first conviction, it also resulted in six convictions, including a Level 2

       felony, and Camos has admittedly been engaged in illegal activities for several

       years. Her seventeen-year sentence is not inappropriate in light of her character

       and the nature of the offenses.



                                               Conclusion

       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-CR-2492 | July 6, 2017   Page 7 of 8
[12]   As Camos has failed to demonstrate her sentence is inappropriate based on the

       nature of her offenses and her character, we affirm.


[13]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1610-CR-2492 | July 6, 2017   Page 8 of 8